UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-167380 ENERGY TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 65-0434332 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3501-B N. Ponce de Leon Blvd., #393 St. Augustine, Florida 32084 (Address of principal executive offices) (zip code) (904) 819-8995 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of October 31, 2013, there were8,969,541 and 600,000 shares of registrant’s class A and B common stock outstanding, respectively. ENERGY TELECOM, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed balance sheets as of September 30, 2013 (unaudited) and December 31, 2012 3 Condensed statements of operations for the three and nine months ended September 30, 2013 and 2012 (unaudited) 4 Condensed statement of changes in stockholders’ deficit for the nine months ended September 30, 2013 (unaudited) 5 Condensed statements of cash flows for the nine months ended September 30, 2013 and 2012 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-19 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19-20 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENERGY TELECOM, INC. CONDENSED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory Prepaid expenses - Advances to suppliers - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Stockholder notes payable Total current liabilities Derivative liability STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 shares authorized Series A Convertible preferred stock, $0.001 par value, 5,790 shares designated, 3,947 and 2,150 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively 4 2 Class A common stock, $0.0001 par value, 200,000,000 shares authorized, 8,954,541 and 8,884,415 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Class B common stock, no par value, 10,000,000 shares authorized, 600,000 shares issued and outstanding as of September 30, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 ENERGY TELECOM, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, Nine months ended September 30, REVENUE: Sales $ Royalties - - - Total revenue COST OF GOODS SOLD Gross profit (loss) ) OPERATING EXPENSES: Selling, general and administrative expenses Depreciation Total operating expenses: Loss from operations ) OTHER INCOME (EXPENSE): Interest income 46 74 Gain on change in fair value of derivative liabilities - - Interest expense ) Total other income (expense): ) ) Net income (loss) before provision for income taxes ) ) PROVISION FOR INCOME TAXES Income tax (benefit) - NET INCOME (LOSS) $ $ ) $ $ ) Net income (loss) per common share, basic $ $ ) $ $ ) Net loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted The accompanying notes are an integral part of these unaudited condensed financial statements 4 ENERGY TELECOM, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY ( DEFICIT) NINE MONTHS ENDED SEPTEMBER 30, 2013 (unaudited) Total Additional Stockholders' Series A Convertible Preferred Stock Class A Common Stock Class B Common Stock Paid in Accumulated Equity Shares Amount Shares Amount Shares Amount Capital Deficit (Deficiency) Balance, December 31, 2012 $ 2 $ ) $ ) Common stock issued for services rendered - - 14 - - - Common stock issued for prepaid compensation - - 2 - - - Common stock exchanged for Series A Convertible Preferred stock - ) (8
